IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 3, 2009
                                     No. 07-10915
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MARTY WAYNE BELL

                                                   Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                                   Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:05-CV-272




Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
       Petitioner-appellant Marty Wayne Bell, Texas prisoner # 1112384, was
found guilty of murder and was sentenced to 65 years in prison. He has filed a
28 U.S.C. § 2254 petition challenging this conviction, arguing in relevant part
that the trial court denied him due process by not protecting Bell’s right to
testify and that trial counsel rendered ineffective assistance of counsel by not



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-10915

calling Bell to testify. Under the Antiterrorism and Effective Death Penalty Act,
federal courts will not grant habeas relief on any claim that was adjudicated on
the merits in state court proceedings unless the state court’s ruling was the
result of “a decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the Supreme
Court of the United States,” or if the state court decision “was based on an
unreasonable determination of the facts in light of the evidence presented in the
State court proceeding.     § 2254(d).    “[A] federal habeas court making the
‘unreasonable application’ inquiry should ask whether the state court’s
application of clearly established federal law was objectively unreasonable.”
Williams v. Taylor, 529 U.S. 362, 409 (2000).
      On appeal, Bell contends that the district court erred in applying the
harmless error standard of Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993),
to his claim of trial court error; he maintains that deprivation of the right to
testify should constitute a structural error. The district court’s application of the
harmless error standard is not contrary to and does not constitute an
unreasonable application of clearly established federal law. See Sullivan v.
Louisiana, 508 U.S. 275, 277-82 (1993). Bell also contends that he is entitled to
relief under the harmless error standard because the evidence presented against
him was slight and because his proposed trial testimony would have established
his innocence. He has not established that the district court’s error in not
preserving his right to testify had a “substantial and injurious effect or influence
in determining the jury’s verdict.” Brecht, 507 U.S. at 637.
      Bell also asserts that his trial counsel rendered ineffective assistance by
failing to call him to testify. He has not demonstrated that any error by counsel
was so serious as to “render[] the result of the trial unreliable or the proceeding
fundamentally unfair.”      Lockhart v. Fretwell, 506 U.S. 364, 372 (1993).
Consequently, the judgment of the district court denying Bell habeas relief is
AFFIRMED.

                                         2